Case 5:20-cr-01315 Document 30 Filed on 06/16/20 in TXSD Page 1of8

United States Courte
Southern District of Texas
: ; FILED
UNITED STATES DISTRICT COURT ! JUN 16 2020 sca
SOUTHERN DISTRICT OF TEXAS "David J. Bradtey, Clr
| LAREDO DIVISION | Laredo Bhi
~ UNITED STATES OF AMERICA §
yo |. § CRIMINAL NO. 20-CR-01315-S
¥ :
MICHAEL THOMAS SAGENBRECHT §
° CHARLES PRESTON HANSFORD §
_ JOHN BRENT REED §
_ AUGUST ANTHONY SCHULTZ I §
DAVID BELL §
BILL SHEPARD | §
-- BRANDON JAMMOL OWENS: §

SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE
On or about between March 18, 2020 and May 28, 2020, in the Southern District of Texas
and within the jurisdiction of the Court, Defendants,

MICHAEL THOMAS SAGENBRECHT and
CHARLES PRESTON HANSFORD,

"did knowingly conspire and agree with each other and with other persons known and unknown to

the grand jurors, to conceal, harbor and shield from detection, in any place, including any building

and any means of transportation, an alien who had come to, entered, and remained in the United

~ States i in violation of law, in n violation of Title 8, United States Code, ‘Section 1324(a)()A)GH)

"and (}0).

COUNT TWO

On or about March 18, 2020, in the Southern District of Texas and within the jurisdiction

~ of the Court, Defendant,
Case 5:20-cr-01315 Document 30 Filed on 06/16/20 in TXSD Page 2 of 8

MICHAEL THOMAS SAGENBRECHT,
knowing and in reckless disregard of the fact that HERMILO RODRIGUEZ-RODRIGUEZ was

an. alien who had come to, entered, and remained in the United States in violation of law, did
- conceal, harbor and shield from detection, and attempt to conceal, harbor and shield from
detection, such alien, in any place, including any building and any means of transportation, for
the purpose of commercial advantage and private financial gain, in violation of Title 8, United
States Code, Section 1324(a)(1)(A)@ii)..
COUNT THREE

On or about March 18, 2020, in the Southern District of Texas and within the jurisdiction
of the Court, Defendant,
MICHAEL THOMAS SAGENBRECHT, -

knowing and in reckless disregard of the fact that LEONARDO ALCANTARA-RODRIGUEZ
was an alien who had come to, entered, and remained in the United States in violation of law, did
conceal, harbor and shield from detection, and attempt to conceal, harbor and shield from
detection, such alien, in any place, including any building and any means of transportation, for the
purpose of commercial advantage and private financial gain, in violation of Title 8, United States
Code, Section 1324(a)(1)(A)(iii).

COUNT FOUR

On or about May 27, 2020, in the Southern District of Texas and within the jurisdiction of

_ the Court, Defendant, OO eS -
oo “MICHAEL THOMAS SAGENBRECHT,

knowing and in reckless disregard of the fact that J AVIER PALACIOS-PALACIOS was an alien

who had come to, entered, and remained in the United States in violation of law, did conceal,

harbor and shield from detection, and attempt to conceal, harbor and shield from detection, such
Case 5:20-cr-01315 Document 30 Filed on 06/16/20 in TXSD Page 3 of 8

alien, in any place, including any building and any means of transportation, for the purpose of
commercial advantage and private financial gain, in violation of Title 8, United States Code,
Section 1324(a)(1)(A)(@i1).

COUNT FIVE

On or about May 28, 2020, in the Southern District of Texas and within the jurisdiction of
the Court, Defendant, |
CHARLES PRESTON HANSFORD,

knowing and in reckless disregard of the fact that GIOVANI LAURIANO-BRAVO was an alien
who had come to, entered, and remained in the United States in violation of law, did conceal,
_ harbor and shield from detection, and attempt to conceal, harbor and shield from detection, such
alien, in any place, including any building and any means of transportation, for the purpose of
commercial advantage and private financial gain, in violation of Title 8, United States Code,
Section 1324(a)(1)(A)Gii). _
COUNT SIX
From on or about March 18, 2020 through May 28, 2020, in the Southern District of
Texas and within the jurisdiction of the Court, Defendants,
MICHAEL THOMAS SAGENBRECHT,
CHARLES PRESTON HANSFORD,
JOHN BRENT REED,
AUGUST ANTHONY SCHULTZ Mi,
DAVID BELL, .
Se - ~--- BILL SHEPARD and, - ee
ok BRANDON JAMMOL OWENS, oo

did knowingly conspire and agree with other persons known and unknown to the grand jurors, to

transport and move and attempt to transport and move within the United States by means of

transportation and otherwise, an alien who had come to, entered, and remained in the United States
Case 5:20-cr-01315 Document 30 Filed on 06/16/20 in TXSD Page 4 of 8

in violation of law, in furtherance of such violation, in violation of Title 8, United States Code,
~ Section 1324(a)(1)(A)@i) and (v)(1).
COUNT SEVEN

On or about May 20, 2020, in the Southern District of Texas and within the jurisdiction of

the Court, Defendant,
BRANDON JAMMOL OWENS,
knowing and in reckless disregard of the fact that GERARDO GOMEZ-SALINAS, was an alien
who had come to, entered, and remained in the United States in violation of law, did transport and
move and attempt to transport and move such alien, within the United States, by means of
transportation and otherwise, in furtherance of such violation of law, for the purpose of commercial
advantage and private financial gain, in violation of Title 8, United States Code, Section
1324(a)(1)(A) Gi).
| COUNT EIGHT

On or about May 20, 2020, in the Southern District of Texas and within the jurisdiction of

the Court, Defendant,
BRANDON JAMMOL OWENS,
knowing and in reckless disregard of the fact that ELLA ALBETER-BLAS, was an alien who had
come to, entered, and remained in the United States in violation of law, did transport and move
~~ and attempt to transport and move such alien, within the United States, by means of transportation ~
and private financial gain, in violation of Title 8, United States Code, Section 1324(a)(1)(A)Gi)
COUNT NINE —

On or about May 27, 2020, in the Southern District of Texas and within the jurisdiction of
Case 5:20-cr-01315 Document 30 Filed on 06/16/20 in TXSD Page 5 of 8

the Court, Defendant,
MICHAEL THOMAS SAGENBRECHT,

knowing and in reckless disregard. of the fact that LUZ JOSUE CORONA-ORTIZ, was an alien
who had come to, entered, and remained in the United States in violation of law, did transport and
~ move and attempt to transport and move such alien, within the United States, by means of
. transportation and otherwise, in furtherance of such violation of law, for the purpose of commercial
advantage and private financial gain, in violation of Title 8, United States Code, Section
| 1324(a)(1)(A)qi).
COUNT TEN

On or about May 27, 2020 in the Southern District of Texas and within the jurisdiction of

the Court, Defendant,
MICHAEL THOMAS SAGENBRECHT,

knowing that he had been convicted of a crime punishable by imprisonment for a term exceeding
- one year, knowingly possessed a firearm and ammunition, to wit, HS Produkt (Springfield
Armory), model XD-40, .40 caliber pistol bearing serial number GM131197; Kimber, Model
Crimson Carry I, .45 Caliber pistol bearing serial number K437060; Rock River Arms, model
LAR-15, 5.56 millimeter rifle bearing serial number CM301443; 27 rounds of AS caliber
ammunition; 10 rounds of .40 caliber ammunition; 63 rounds of .223 caliber ammunition; 20
rounds of 9 millimeter ammunition; and the firearm and ammunition were in and affecting -

~ ‘commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF FORFEITURE

8 U.S.C. §1324, .
Conspiracy to Harbor, and Harboring an undocumented alien
Case 5:20-cr-01315 Document 30 Filed on 06/16/20 in TXSD Page 6 of 8

(Count 1-5)
Title 18, United States Code Section 982(a)(6), the United States gives notice to the
| Defendants,

MICHAEL THOMAS SAGENBRECHT and
CHARLES PRESTON HANSFORD,

that upon conviction of the offense of conspiracy to harbor or conceal undocumented alien or

harboring or concealing an undocumented alien as charged in Counts 1-5 of the Indictment, the

Defendant shall forfeit to the United States:
1. ~ any conveyance, including any vessel, vehicle, or aircraft used in the commission of
- the offense, and
ii. Any property, real ot personal-
(1) That constitutes or is derived from or is traceable to the proceeds
obtained directly or indirectly from the commission of the offense of
convictions, or
(II) That is used to facilitate, or is intended to be used to facilitate, the commission
of the offense of conviction.
8 U.S.C. §1324,

Conspiracy to Transport, and transporting an undocumented alien
(Counts 6-9)

--- Section 2461 6100), the United States gives notice to the Defendants, Lene

MICHAEL THOMAS SAGENBRECHT,
CHARLES PRESTON HANSFORD,
JOHN BRENT REED,
AUGUST ANTHONY SCHULTZ U1,
DAVID BELL,

BILL SHEPARD and,

Pursuant to Title ¢ 8, United States Code, Section n 1324(0) and Title 28, United States Code
Case 5:20-cr-01315 Document 30 Filed on 06/16/20 in TXSD Page 7 of 8

BRANDON JAMMOL OWENS,
that upon conviction of the offense the Defendants shall forfeit to the United States any conveyance
that has been used in the commission of said offense, the gross proceeds of such offense, and any
property traceable to such conveyance or proceeds.

18 U.S.C. §922(g)
(Count 10)

Pursuant to Title 18; United States Code, Section 924(d)(1) and Title 28, United States
Code, Section 2461(c), the United States gives notice to Defendant,
MICHAEL THOMAS SAGENBRECHT,
that upon conviction of a violation of Title 18, United States Code, Section 922(g), all
firearms/ammunition involved in said violation are subject to forfeiture, including but not limited
' to the following:

(1) HS Produkt (Springfield Armory), model XD-40, .40 caliber pistol bearing serial number —
GM131197;

(2) Kimber, Model Crimson Carry II, .45 caliber pistol bearing serial number K437060;

(3) Rock River Arms, model LAR-15, 5.56 millimeter rifle bearing serial number
CM301443;

(4) 27 Rounds — .45 caliber ammunition;

(5) 10 rounds — .40 caliber ammunition;

(6) 63 rounds — .223 caliber ammunition; and

(5) 20 rounds — 9 millimeter ammunition.

—

 

A TRUE BILL: .
ORIGINAL SIGNATURE ON FILE —

 

ae _ _FOREMAN OF THE GRAND JURY
~ RYADMK. PATRICK.

xX D ST. TES ATTORNE

Paul Harrison
Assistant United States Attorney

 
   
Case 5:20-cr-01315 Document’30 Filed on 06/16/20 in TXSD Page 8 of 8

USA-74-24b
(Rev. 6-1-71)

CRIMINAL DOCKET

LAREDO DIVISION ; .
NO. 20-CR-01315-S

FILE: 20-07568 MAG#: 20-01135 Judge: MARINA GARCIA MARMOLEJO
SUPERSEDING INDICTMENT
ATTORNEYS:
UNITED STATES OF AMERICA |
a : - - RYAN K. PATRICK, USA
VS. PAUL HARRISON, AUSA

MICHAEL THOMAS SAGENBRECHT
CHARLES PRESTON HANSFORD
JOHN BRENT REED

AUGUST ANTHONY SCHULTZ Il
DAVID BELL

BILL SHEPARD

BRANDON JAMMOL OWENS

CHARGES:

Count.1: Conspiracy to conceal, harbor or shield an undocumented alien
[8 USC 1324 (a)(1)(A)Gii) and (v)()]

Counts. 2-5: Conceal, harbor or shield an undocumented alien

; [8 USC 1324(a)(1)(A)Gii) ;

Count.6: Conspiracy to transport an undocumented alien within the United States
[8 USC 1324 (a)(1)(A)GD and (vy)\M)]

Counts. 7-9: Transport and Attempt to transport an undocumented alien within the United States for financial
gain [8 USC 1324(a)(1)(A)Gi)

Count 10: Possession of Firearm and Ammunition by a person having been convicted of a crime punishable
by imprisonment for a term exceeding one year [18 USC 922(g)(1), 924(a)(2)]

. Notice of Forfeiture

TOTAL COUNTS: 10
PENALTY:

Counts.1-5: 0 to 10 years and/or $250,000 Fine, $100 special assessment, $5,000 special assessment, not more than
a three (3)-year term of supervised release [Each Count]

Counts.6-9: 0 to 10 years and/or $250,000 Fine, $100 special assessment, $5,000 special assessment, not more than
a three (3)-year term of supervised release [Each Count]

Count. 10: 0 to 10 years and/or $250,000 Fine, $100 special assessment, Not more than a three (3)-year term of
supervised release

‘In Jail:
On Bond:
Name & Address of Surety:

No Artest:
